November 10, 2021


                                                             Supreme Court

                                                             No. 2020-56-Appeal.
                                                             (PM 19-5704)



            E.T. Investments, LLC             :

                         v.                   :

            Thomas C. Riley et al.            :




                    NOTICE: This opinion is subject to formal revision
                    before publication in the Rhode Island Reporter. Readers
                    are requested to notify the Opinion Analyst, Supreme
                    Court of Rhode Island, 250 Benefit Street, Providence,
                    Rhode Island 02903, at Telephone (401) 222-3258 or
                    Email:      opinionanalyst@courts.ri.gov,     of     any
                    typographical or other formal errors in order that
                    corrections may be made before the opinion is published.
                                                         Supreme Court
                                                         No. 2020-56-Appeal.
                                                         (PM 19-5704)



        E.T. Investments, LLC            :

                   v.                    :

        Thomas C. Riley et al.           :



         Present: Suttell, C.J., Goldberg, Robinson, and Lynch Prata, JJ.

                                   OPINION

      Justice Goldberg, for the Court. This case came before the Supreme Court

on October 5, 2021, pursuant to an order directing the parties to appear and show

cause why the issues raised in this appeal should not be summarily decided. The

respondent, Thomas C. Riley (Riley), appeals from a final decree foreclosing his

right of redemption for property sold at a tax sale. After considering the arguments

of counsel and having carefully examined the record, we are of the opinion that cause

has not been shown and that the issues raised by this appeal may be decided at this

time. For the reasons set forth in this opinion, we affirm the final decree of the

Superior Court.




                                        ‐1‐
                                 Facts and Travel

      On April 26, 2018, the petitioner, E.T. Investments, LLC (E.T.), purchased

property located at 67 Dorr Avenue, East Providence, Rhode Island (the property),

at a tax sale, occasioned by the nonpayment of water bills for the years 2015 through

2018 assessed by the City of East Providence Tax Assessor. Following the tax sale,

a tax collector’s deed to the property was executed and recorded in the East

Providence land evidence records on May 8, 2018.

      On May 14, 2019—more than a year after the tax sale and the recording of

the deed—E.T. filed a petition in the Superior Court seeking to foreclose Riley’s

right of redemption (the petition) and a “Report of Title Examiner Appointed by the

Court[.]”1 On May 20, 2019, the trial justice entered an order approving the title

report; however, as reflected by the record transmitted to this Court on appeal, the

order approving the title examiner was entered at a later date, on May 29, 2019.

      On May 20, 2019, the same day that the court approved the title report, a

citation was issued by the Superior Court. The citation provided that a petition had

been filed to foreclose all rights of redemption for the property and that, if Riley

desired to object or defend against the petition, he was required to “file a written

appearance and answer, under oath, setting forth clearly and specifically [his]


1
 The petition to foreclose also named as respondents Federal National Mortgage
Association and the City of East Providence. Those parties did not appeal the final
decree.

                                        ‐2‐
objection or defense to each part of said petition * * * on or before the 20th day

following the day of receipt of this Citation * * *.” The citation further provided,

“Unless your appearance is timely filed * * * default will be recorded, the said

petition will be taken as confessed and you will be forever barred from contesting

said petition or any decree entered thereon.”

      On June 6, 2019, at 3620 Pawtucket Avenue in Riverside, Riley signed for the

citation, by certified mail. He then contacted counsel for E.T. to inquire about the

cost to redeem the property, and, according to E.T., Riley was apprised of the amount

necessary for redemption. Nevertheless, by June 26, 2019, Riley neither entered a

written appearance nor filed an answer objecting to the petition; and, on June 27,

2019, default entered against Riley in the Superior Court.

      On July 10, 2019, the Superior Court held a hearing on the petition, and Riley

appeared pro se. Based on Riley’s appearance, and although he had yet to file any

pleading or document with the Superior Court setting forth his objections to the

petition, the Superior Court justice ordered a three-week continuance to permit Riley

to “put [his] position in writing”; for E.T. to reply; and for the parties to reconvene

for a final decision. Despite this opportunity, Riley filed an answer to the petition

to foreclose on July 17, 2019, which was not timely.

      At the continued hearing on the petition on July 31, 2019, Riley argued that,

despite the collector’s deed stating that notice of the tax sale was sent to both 67


                                         ‐3‐
Dorr Avenue and 3620 Pawtucket Avenue, he never received notice of the tax sale

and that the collector’s deed was inaccurate. However, Riley conceded that he had

notice of the foreclosure petition as of June 6, 2019, when he signed the certificate

of service for receipt of the citation.

         The Superior Court justice determined that Riley was in default and that E.T.

was entitled to the relief requested in its petition because (1) Riley’s answer was due

to be filed within twenty days of receipt of the citation; (2) in accordance with G.L.

1956 § 44-9-31, Riley was required to raise any objection to the underlying tax sale

in a timely-filed answer2; and (3) Riley failed to answer and raise an argument

concerning his lack of notice of the tax sale within the statutory time frame. The

trial justice granted the petition and entered a final decree on July 31, 2019,

foreclosing all rights of redemption and vesting legal and equitable title to the

property in E.T.




2
    General Laws 1956 § 44-9-31 provides, in part, that:

               “If a person claiming an interest desires to raise any
               question concerning the validity of a tax title, the person
               shall do so by answer filed in the proceeding on or before
               the return day, or within that further time as may on motion
               be allowed by the court, providing the motion is made
               prior to the fixed return date, or else be forever barred from
               contesting or raising the question in any other
               proceeding.”

                                           ‐4‐
      On August 15, 2019, represented by counsel, Riley filed a notice of appeal;

before this Court, he raises two issues in support of his contention that the decree

foreclosing his right of redemption should be vacated. First, Riley argues that the

Superior Court was without jurisdiction to issue the citation because the court did so

prior to entering the order approving the title examiner. Second, Riley asserts that

the language of the citation was ambiguous as to when he was required to file an

answer to the petition.

                                Standard of Review

      “A challenge to subject-matter jurisdiction questions the very power of the

court to hear the case.” Decathlon Investments v. Medeiros, 252 A.3d 268, 270 (R.I.

2021) (quoting Dunn’s Corners Fire District v. Westerly Ambulance Corps, 184

A.3d 230, 233 (R.I. 2018)). Indeed, “[a] challenge to subject matter jurisdiction

‘may not be waived by any party and may be raised at any time in the

proceedings.’” Federal National Mortgage Association v. Malinou, 101 A.3d 860,

866 (R.I. 2014) (quoting Boyer v. Bedrosian, 57 A.3d 259, 270 (R.I. 2012)). “We

review de novo whether a court has subject-matter jurisdiction over a particular

controversy.” Decathlon Investments, 252 A.3d at 270 (quoting Dunn’s Corners

Fire District, 184 A.3d at 234).

      In addition, according to this Court’s long-standing, and staunchly adhered to,

raise-or-waive rule, “a litigant cannot raise an objection or advance a new theory on


                                        ‐5‐
appeal if it was not raised before the trial court.” Cusick v. Cusick, 210 A.3d 1199,

1203 (R.I. 2019) (quoting Rohena v. City of Providence, 154 A.3d 935, 938 (R.I.

2017)). “[T]here is a narrow exception to the raise-or-waive rule where the alleged

error is more than harmless, and the exception implicates an issue of constitutional

dimension derived from a novel rule of law that could not reasonably have been

known to counsel at the time of trial.” Decathlon Investments, 252 A.3d at 270

(quoting State v. Brown, 9 A.3d 1240, 1246 (R.I. 2010)).

                                      Discussion

      We have held that “because the foreclosure of the right of redemption ‘is a

statutory proceeding and not an ordinary civil action, the jurisdiction of the Superior

Court is sharply circumscribed.’” Johnson v. QBAR Associates, 78 A.3d 48, 53 (R.I.

2013) (quoting ABAR Associates v. Luna, 870 A.2d 990, 994 (R.I. 2005)).

      Riley argues on appeal that, because the citation was issued before the order

approving the title examiner was entered, “[t]hese out-of-sequence events created a

jurisdictional void of the type referred to in Pratt v. [Woolley, 117 R.I. 154, 365 A.2d

424 (1976)].”

      However, the jurisdictional issue present in Pratt is not commensurate with

the circumstances in this action. In Pratt, we recognized that, during the proceedings

to foreclose the right of redemption in that case, the Superior Court had heard and

ruled on claims that were unrelated to the petition to foreclose, including


                                         ‐6‐
cancellation of a promissory note. Pratt, 117 R.I. at 156-57, 158, 365 A.2d at 426,

427. This Court determined that, because the court’s jurisdiction in tax sale matters,

such as petitions to foreclose, “is solely statutory in nature” and limited, when

“entertaining a petition to foreclose, the Superior Court may hear only those matters

which the statute specifically empowers it to hear.” Id. at 157, 365 A.2d at 426.

Thus, the trial court’s ruling on a promissory note was “beyond the jurisdiction of

the Superior Court.” Id. at 159, 365 A.2d at 427.

      In addition, this Court recently held that a challenge to the sequence of events

in a proceeding for a petition to foreclose the right of redemption—specifically in a

situation in which the title report was approved and the citation was issued on a date

prior to the entry of the order approving the title examiner—was “not truly a

challenge to the [court’s] subject-matter jurisdiction[,]” but rather raised a question

concerning the trial court’s power to act in that circumstance. Decathlon

Investments, 252 A.3d at 269, 271. As such, the issue must first be raised before the

Superior Court in order to be preserved for this Court’s review.3 See id.



3
  Riley contends that our holding in Zeus Realty Company v. Jaral Realty, Inc., 653
A.2d 70 (R.I. 1995) supports his proposition that the order approving the title
examiner must be entered before the issuance of the citation. However, Zeus did not
involve a jurisdictional challenge, and the factual circumstances were far different
from those in the instant action. See Zeus, 653 A.2d at 70 (affirming the Superior
Court’s judgment vacating a default judgment on a petition to foreclose when notice
was given prior to the setting of a return day and prior to presenting a title examiner’s
report to the court). Thus, we disagree that Zeus supports Riley’s position.

                                          ‐7‐
      There is nothing in this record that would indicate that the Superior Court’s

judicial power to decide the petition to foreclose was lacking or that the court

exceeded the scope of its jurisdiction, as was the circumstance in Pratt, cited supra.

Rather, Riley’s argument that “[t]he title examiner wasn’t actually appointed, his

report wasn’t approved and [the order of approval and appointment of title examiner]

wasn’t issued until May 29, 2019[,]” thus creating a “jurisdictional void[,]” is not an

actual challenge to the court’s power to hear and decide a case, but rather a question

of whether it was an error for the court to proceed. Section 44-9-24 grants to “[t]he

[S]uperior [C]ourt * * * exclusive jurisdiction of the foreclosure of all rights of

redemption from titles conveyed by a tax collector’s deed[.]”               Therefore,

respondent’s contention that the Superior Court was without jurisdiction to pass

upon E.T.’s petition to foreclose is without merit.

      To the extent that Riley seeks to contest what he has characterized as E.T.’s

“fast track” process on the petition and the validity of the citation because it was

issued before the order approving the title examiner was entered, this argument has

been waived.4 A litigant may not simply frame an argument as a jurisdictional

challenge as a means to evade the requirement of raising the issue before the trial

court. See Decathlon Investments, 252 A.3d at 270, 271 (stating that in an attempt to


4
  Riley also incorrectly asserts before this Court that the order approving the title
report was entered after the citation issued. The record clearly reflects, as set out
supra, that the order was entered on the same day the citation issued, May 20, 2019.

                                         ‐8‐
avoid the raise or waive rule, appellants couched an argument in jurisdictional terms,

yet the Superior Court had the power to hear the challenge to the sequence of events).

Nevertheless, the Superior Court had jurisdiction to hear Riley’s challenge to the

sequence of events, had it been raised; Riley did not raise the issue, and therefore it

is waived.

      Furthermore, Riley has not alleged that the exception to the raise-or-waive

rule applies. Riley conceded in the Superior Court to having notice of the petition,

and the trial justice allowed Riley an opportunity to be heard. See Johnson, 78 A.3d

at 53 (determining that, because the plaintiff had actual notice of the petition to

foreclose, the plaintiff was not deprived of due process). Importantly, the law

regarding tax sales and rights of redemption is far from novel, and this Court has

recognized that “[w]hile the tax-sale statute itself may be draconian, this Court

merely applies the law—it does not make it.” Conley v. Crown Realty, LLC, 223

A.3d 768, 772 (R.I. 2020).

      The trial justice in this case was correct in stating at the hearing on the petition

that “this is not a case where the [c]ourt has discretion.” Because Riley failed to file

an answer to the petition with an offer to redeem the property before the specified

return day, the court was required to enter a decree “which shall forever bar all rights




                                          ‐9‐
of redemption.”5 Section 44-9-30; see § 44-9-28; Crown Realty, LLC, 223 A.3d at

772 (concluding that entry of a final decree forever barring rights to redemption was

proper because the property owner was in default, having failed to timely answer or

provide an adequate justification for failing to do so); Conley v. Fontaine, 138 A.3d

756, 761 (R.I. 2016) (determining that redemption was improper where the party

was in default by failing to timely answer the petition and had provided no good

cause for failure to do so).




5
    Section 44-9-28 provides, in part:

               “After the fixed return day, to be at least twenty (20) days
               after the time of the actual issuance of notice, the court, if
               satisfied that the notice has been properly given, on motion
               of the petitioner shall enter an order defaulting all persons
               failing to file a timely answer * * *.”

Furthermore, § 44-9-29 states that an interested party who desires to redeem the
property, “on or before the return day” or within any further time granted by the
court upon a motion of the party that is made before the return day, “shall * * * file
an answer setting forth his or her right in the land, and an offer to redeem upon the
terms as may be fixed by the court.” (Emphasis added.) Therefore, only where an
answer has been timely filed does the court have discretion to allow the party to
redeem the property. See § 44-9-29. It follows that:

               “If a default is entered under § 44-9-28, or if redemption
               is not made within the time and upon the terms fixed by
               the court under § 44-9-29, * * * or if upon hearing the court
               determines that the facts shown do not entitle the person
               to redeem, a decree shall be entered which shall forever
               bar all rights of redemption.” Section 44-9-30.

                                           ‐ 10 ‐
      Riley also argues that the language in the citation—namely, the term “timely”

in the sentence immediately following the sentence that fixed the return date as “the

20th day following the day of receipt of this Citation”—was ambiguous and could

reasonably be interpreted to mean that “an answer must be filed before the entry of

a decree pro confesso and entry of a final decree.” However, because this contention

was not raised to the trial court, it has also been waived.

      Accordingly, the respondent’s failure to raise any challenges to the validity of

the citation and the ambiguity of its language in the Superior Court results in the

waiver of the arguments that he has raised on appeal.

                                     Conclusion

      For the reasons set forth in this opinion, we affirm the final decree of the

Superior Court. The record in this case may be remanded to the Superior Court.



Justice Long did not participate.




                                         ‐ 11 ‐
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        E.T. Investments, LLC v. Thomas C. Riley, et al.

                                     No. 2020-56-Appeal.
Case Number
                                     (PM 19-5704)

Date Opinion Filed                   November 10, 2021


Justices                             Suttell, C.J., Goldberg, Robinson, and Lynch Prata, JJ.


Written By                           Associate Justice Maureen McKenna Goldberg


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Melissa A. Long

                                     For Petitioner:

                                     Patrick T. Conley, Esq.
Attorney(s) on Appeal
                                     For Respondent:

                                     Andrew M. Cagen, Esq.




SU-CMS-02A (revised June 2020)